UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6923



RAY THOMAS MCCRAY,

                                                Plaintiff - Appellant,

          versus


PATRICIA H. KRUEGER,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-433-AM)


Submitted:   August 15, 2002                 Decided:   August 26, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ray Thomas McCray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ray Thomas McCray, a Virginia inmate, appeals the district

court’s orders dismissing his 42 U.S.C.A. § 1983 (West Supp. 2002)

complaint under 28 U.S.C.A. § 1915(e)(2)(B) (West Supp. 2002) and

denying reconsideration.    We have reviewed the record and the

district court’s orders and find that this appeal is frivolous.

Accordingly, we dismiss the appeal on the reasoning of the district

court.   See McCray v. Krueger, No. CA-02-433-AM (E.D. Va. Apr. 8 &

May 29, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2